



COURT OF APPEAL FOR ONTARIO

CITATION: Gallacher v. Friesen, 2014 ONCA 399

DATE: 20140515

DOCKET: C57663

Goudge, Cronk and Strathy JJ.A.

BETWEEN

Alex Stewart Gallacher

Applicant (Appellant)

and

Anne Kathy Friesen

Respondent (Respondent)

Kevin D. Zaldin, for the appellant

Eva Iacobelli, for the respondent

Heard: April 16, 2014

On appeal from the order of Justice Lorna-Lee Snowie of
    the Superior Court of Justice, dated August 22, 2013.

BY THE COURT:

[1]

The
    appellant, Alex Gallacher, brought an application seeking, among other relief,
    a constructive trust in a house owned by the respondent, Anne Friesen, or in
    the alternative, payment for labour and supplies he claimed to have
contributed towards improving the property. The motion judge dismissed his
    claims on summary judgment and ordered that he pay the respondents costs of
    the motion. The appellant appeals from the dismissal of his claims and seeks
    leave to appeal the costs award.

[2]

At
    the hearing of the appeal, we did not find it necessary to call on the respondent.
    We dismissed the appeal, with reasons to follow. These are our reasons.

Background

[3]

The parties
    cohabited from September 14, 2007, when the appellant moved into the
    respondents home, until November 20, 2012, when he moved out. They have one
    child, born in October 2008. The respondent had substantially greater assets
    and income than the appellant. She owned the home in which they resided.

[4]

In
    2008, the respondent asked the appellant to sign a domestic contract. She gave
    him a copy of the contract and he took it to a lawyer for legal advice. The
    appellant claims he signed the contract in his car on his way home from the
    lawyers office, and his signature was not witnessed. Under the terms of the
    contract, he certified he had obtained independent legal advice. Further, in a
    schedule attached to the contract, he confirmed he understood his obligations
    under the contract and its nature and effect.

[5]

The
    respondent also signed the contract and certified she had received ILA. A woman
    named Debbie McKnight signed the contract as a witness. The appellant claims the
    respondent signed the contract in the presence of Ms. McKnight several weeks
    after he had signed it. The contract is dated May 17, 2008.

[6]

After
    the parties separated, the appellant brought an application asserting the
    respondent had been unjustly enriched as a result of his contributions to her
    home and claiming a constructive trust in the property, or in the alternative, seeking
    to be paid for his work.

[7]

The
    appellant claims he improved the home by maintaining, repairing and renovating
    the interior, the exterior and the surroundings. He paid rent to the respondent
    of $1,500 per month, and claims that these payments enabled the respondent to
    pay off the mortgage.

[8]

The
    respondent brought a summary judgment motion to dismiss the appellants claims.

The motion judges reasons

[9]

The
    motion judge found there was no genuine issue requiring a trial and dismissed
    the appellants claims. She found the parties had contracted for a separate
    property regime and had made full financial disclosure. The respondent was
    sophisticated and educated. He executed the agreement without fear, threats,
    compulsion or influence, and Ms. McKnight signed the document as a witness. The
    only factual issue in dispute was whether Ms. McKnight was present when the
    appellant signed, and the absence of a witness to his signature was not fatal
    to the agreement in any event.

[10]

The appellants
    blanket statements about his contributions to the property, which consisted of helping
    with the grounds, the pool and the respondents vehicles, did not go beyond the
    usual division of day-to-day labour that might be expected. His monthly contribution
    of $1,500 in rent was fair and modest for a home with a pool in the
    countryside.

[11]

The motion judge found
    there was no genuine issue requiring a trial. The domestic contract was clear
    and unambiguous and the material facts were not in dispute. The claims made by
    the appellant were prohibited by the contract.

Issues

[12]

The appellant raises five
    issues:

(a) whether the motion judge erred in granting summary judgment under
    the
Family Law Rules
, O. Reg. 114/99 when it was necessary to make
    findings of credibility to resolve the issues;

(b) whether the domestic contract was unenforceable because it was not
    witnessed in accordance with s. 55(1) of the
Family Law Act
, R.S.O.
    1990, c. F.3 (
FLA
);

(c) whether the domestic contract was ambiguous and did not, properly
    construed, bar the appellants constructive trust claim;

(d) whether the respondent repudiated the contract and, if so, whether
    this precluded her from relying on it; and

(e) whether the motion judge erred in awarding the respondent full
    recovery costs.

analysis

Summary Judgment

[13]

The appellant contends
    that the motion judge exceeded her jurisdiction on a summary judgment motion under
    the
Family Law Rules
.

[14]

The appellant says
    that, unlike Rule 20 of the
Rules of Civil Procedure
, R.R.O. 1990,
    Reg. 194, Rule 16 of the
Family Law Rules

has not been amended
    to allow the motion judge to weigh evidence, evaluate credibility, or draw
    reasonable inferences. There is competing case law on whether the amendments to
    Rule 20 apply to Rule 16: see
Steine v. Steine
, 2010 ONSC 4289,
    holding that the amendments do apply; and
McCash v. McCash
, 2012 ONCJ
    503,
Bruxer v. Bruxer
, 2013 ONSC 5656, and
Starr v. Gordon
,
    2010 ONSC 4167, holding that the amendments do not apply.

[15]

The appellant submits
    the motion judge made implicit findings of credibility when she concluded that
    Ms. McKnight signed the contract as a witness, and that the appellants
    contribution to the household was only $1,500/month.

[16]

With respect to Ms.
    McKnights role in witnessing the contract, the appellant focusses on the
    following statement in the motion judges reasons:

I accept that Debbie McKnight signed the document as a witness.
    Her presence at the time the Father signed is the only fact that is disputed
    however it is not fatal to the Agreement in any event.

[17]

The appellant suggests
    this is a finding that Ms. McKnight witnessed the signature of both parties  a
    finding that required the acceptance of Ms. McKnights evidence and the
    rejection of the appellants evidence. We do not read the statement that way.
    The motion judge simply meant that Ms. McKnights signature appears on the
    document under the heading Witness and that she had signed in that capacity. This
    was not in dispute. The appellant himself admitted that Ms. McKnight witnessed
    the respondents signature. Moreover, the motion judge expressly acknowledged
    the dispute about whether Ms. McKnight was present when the appellant signed.

[18]

The motion judge
    added, however, that the outcome of the dispute on this issue was not fatal to
    the validity of the domestic contract.

[19]

For the reasons set
    out below, we agree with the motion judge that, in the circumstances of this
    case, it was unnecessary to resolve the issue whether Ms. McKnight witnessed
    the appellants signature. Even assuming the appellants signature was not
    witnessed, we agree that the domestic contract is enforceable.

[20]

For similar reasons,
    it is unnecessary to decide whether the motion judge exceeded her jurisdiction
    under Rule 16 when she found the appellants monthly contribution to the
    household was only $1,500 per month. The domestic contract is enforceable and
    represents a complete bar to the appellants claims.

Section 55(1) of
FLA

[21]

Part IV of the
FLA

is intended to permit couples to formalize their financial and familial relationships
    in order to resolve differences and avoid disputes. This court has previously
    observed that, far from exhibiting a bias against domestic contracts, the
    legislation encourages parties to a marriage or a similar relationship to make
    their own arrangements as to the treatment of property:
Bosch v. Bosch
(1991),
    6 O.R. (3d) 168 (C.A.), at p. 174.

[22]

Section 53(1) of the
FLA
provides that two unmarried persons who are cohabiting or intend to cohabit may
    enter into a cohabitation agreement concerning their respective rights and
    obligations, including ownership in or division of property, support
    obligations, the education and moral training of their children and any other
    matter in the settlement of their affairs. Their agreement may govern their
    rights and obligations during cohabitation, on ceasing cohabitation or on
    death.

[23]

Section 55(1), at
    issue here, provides:

A domestic contract and an agreement to amend or rescind a
    domestic contract are unenforceable unless made in writing, signed by the
    parties and witnessed.

[24]

The purpose of this
    provision is to ensure a measure of formality in the execution of a domestic
    contract, to provide proof that it was in fact signed by the parties, and to
    ensure that it is free from undue influence, coercion or duress. At least two
    cases have suggested that the purpose of the provision is to avoid kitchen
    table agreements:
Sagl v. Sagl
(1997), 31 R.F.L. (4th) 405 (Gen.
    Div.), at para. 16;
Zheng v. Jiang
, 2012 ONSC 6043, at para. 35. See
    also Angela Swan and Jakub Adamski,
Canadian Contract Law,
3rd ed. (Markham,
    Ont.: LexisNexis, 2012), at §5.40;
Campbell v. Campbell
(1985), 52
    O.R. (2d) 206 (H.C.).

[25]

The appellant submits
    that the syntax of s. 55(1) supports a strict reading of the provision. He
    asserts that the general premise of the provision is that all domestic
    contracts are unenforceable, with an exception for domestic contracts that
    comply with the necessary formalities of execution.

[26]

The appellants
    approach to s. 55(1) of the
FLA
is inconsistent with this courts
    observation in
Bosch v. Bosch
that the legislature intended to
    encourage rather than discourage domestic contracts. A strict reading of s.
    55(1) would also be inconsistent with this courts recent judgment in
Virc
    v. Blair
, 2014 ONCA 392.  There, Pepall J.A. came to the conclusion that
    in comparison with s. 4(1) of the
Succession Law Reform Act
, R.S.O.
    1990, c. S.26, the language of s. 55(1) of the
FLA
allows for a less
    strict application of the witnessing requirement.

[27]

Justice Pepalls
    decision in
Virc v. Blair
is consistent with a substantial body of
    case law in Ontario, and in other provinces with similar legislation, holding
    that the strict requirements of s. 55(1) may be relaxed where the court is
    satisfied that the contract was in fact executed by the parties, where the
    terms are reasonable and where there was no oppression or unfairness in the
    circumstances surrounding the negotiation and execution of the contract: see
Geropoulos
    v. Geropoulos
(1982), 35 O.R. (2d) 763 (C.A.);
Campbell v. Campbell
;
Hyldtoft v. Hyldtoft
(1991), 33 R.F.L. (3d) 99 (Ont. Gen. Div.);
Harris
    v. Harris
(1996), 7 O.T.C. 265 (Gen. Div.);
Pastoor v. Pastoor
(2007),
    48 R.F.L. (6th) 94 (Ont. S.C.);
Robinson v. Robinson
, 2006 BCSC 663;
Waters
    v. Conrod
, 2007 BCCA 230;
Judson v. Judson
(1995), 129 Nfld.
    & P.E.I.R. 302 (S.C.);
Ngeruka v. Bruce
, 2010 YKSC 51.

[28]

The authorities relied
    upon by the appellant are distinguishable. In
Duguay v. Thompson-Duguay
(2000),
    7 R.F.L. (5th) 301 (Ont. S.C. (Fam. Ct.)), the agreement had not been witnessed
    at all.  In concluding that the agreement was not binding, the court relied, in
    addition to other factors, on its
parens patriae

jurisdiction
    to intervene in relation to the best interests of children affected by the
    agreement. In
Zheng v. Jiang
, the agreement was signed but not
    witnessed, the parties received no legal advice, there was no financial
    disclosure and the appellant was under a misunderstanding as to her legal
    rights.

[29]

Here, it was not
    disputed that:

·

both parties signed the domestic contract;

·

the respondents signature was witnessed by Ms. McKnight;

·

both parties certified they had received ILA before signing the domestic
    contract;

·

there was full financial disclosure before execution of the domestic
    contract;

·

both parties are sophisticated and educated; and

·

there was no duress, lack of capacity, vulnerability or any other
    circumstance that would vitiate the domestic contract.

[30]

In these circumstances,
    the motion judge was entitled to conclude that the absence of a witness to the
    appellants signature did not preclude the respondent from relying on the domestic
    contract as a defence to the appellants claims.

Ambiguity

[31]

The appellant submits
    that the domestic contract is either ambiguous as to claims of constructive
    trust in the respondents home, or that, properly construed, it does not bar the
    appellant from asserting a constructive trust claim in the home.

[32]

The following clauses
    are relevant:

MATRIMONIAL HOME

7. The parties acknowledge that the matrimonial home is owned
    by Anne and each agrees with the other that the residence or any home purchased
    in substitution shall remain the separate property of Anne and shall not be
    included in any net family property calculation for equalization purposes.

8. Alex shall have no responsibility or liability of any kind
    whatsoever for the mortgage on [the respondents residence].



10. In the event the parties are not married but living in a
    common-law relationship, then as provided for elsewhere in this contract, the
    division of all property between them shall be on the basis of ownership only.



SEPARATE PROPERTY

15. The parties agree that any property maintained in their own
    name shall be separated and free and clear of any claim of any kind whatsoever
    from the other party. It shall not form any part of the net family property and
    shall not be subject to equalization. The parties acknowledge that their
    current assets and liabilities are approximately [as set out in schedules to
    the agreement].



OTHER PROPERTY



18. The parties shall make no claims against property owned by
    the other by way of constructive or resulting trust or any other type of [trust]
    or rule of equity or law, or make claim for compensation from any property
    owned by the other for work, money or monies worth contributed to the
    acquisition, management, maintenance or improvement of property owned by the
    other.



RELEASE AND AMENDMENT

33. The parties intend this agreement to be final with regard
    to matters dealt with in this contract and release each other from any such
    claims that may arise out of their marriage. This shall not bar either of them
    from enforcing the terms of this contract on the dissolution of the marriage.

[33]

The appellant argues
    that clause 18 clearly conveys the parties intention to exclude constructive
    trust claims against other property. He compares this language to that of
    clause 10, which does not refer to constructive trust claims. He submits that,
    had the parties wanted to exclude claims of constructive trust against the
    respondents residence, they would have done so unequivocally in clause 10.

[34]

However, this
    submission is inconsistent with clause 15, which states that property maintained
    in either partys name shall be separated and free and clear of any claim of
    any kind whatsoever from the other party. The sentence that follows is meant
    to exclude, for greater certainty, any claim for equalization. It does not
    signify that clause 15 has no application unless the parties were married.

[35]

Read as a whole, the
    contract is plain and unambiguous. We agree with the motion judge that the
    parties contracted for a separate property regime. They agreed to keep their
    property separate and free from any claim by the other.

Repudiation

[36]

Clause 8 of the
    domestic contract states that the appellant would have no responsibility or
    liability of any kind whatsoever for the mortgage on the home. The appellant
    submits that the respondent repudiated clause 8 by requiring him to pay $1,500
    per month in rent after the execution of the domestic contract. His argument is
    that by using the rent money to pay down the mortgage, the respondent
    repudiated the contract, with the result that he is no longer bound by it.

[37]

The respondent had no
    liability under the mortgage and he never made mortgage payments. The fact that
    he continued to pay rent is consistent with the recognition that the home was
    the respondents separate property and that his occupancy was as a tenant and
    no more. The respondent was entitled to do as she chose with the rent payments
    and her acceptance and use of them did not amount to a repudiation of the
    contract.

Costs

[38]

We would not interfere
    with the costs award. The motion judge did not award full recovery costs. The costs
    award of $6,455.40 did not include any allowance for the costs of a full-day
    attendance at the hearing. When those costs are taken into account, the amount
    is fair and reasonable on a partial indemnity basis.

disposition

[39]

The appeal is
    dismissed with costs to the respondent fixed at $5,000, inclusive of
    disbursements and all applicable taxes.

Released: May 15, 2014 (S.T.G.)

S.T.
    Goudge J.A.

E.A. Cronk
    J.A.

G.R.
    Strathy J.A.


